Citation Nr: 0206298	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  97-13 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for the 
residuals of frostbite of the right hand.

2.  Entitlement to an increased evaluation for the residuals 
of frostbite of the left hand, currently evaluated as 10 
percent disabling.  

The issues of: entitlement to service connection for cervical 
syringomyelia, C4/5, C7/T1 disc bulging with involvement of 
both hands; entitlement to service connection for scoliosis; 
entitlement to service connection for lumbosacral strain; and 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
will be the subject of a later decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of service connection for cervical syringomyelia, 
C4/5, C7/T1 disc bulging with involvement of both hands, 
scoliosis, and lumbosacral strain, will be the subject of a 
later decision.  The Board is undertaking additional 
development on these issues pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  The Board will also 
defer the issue of TDIU until the required development is 
completed.  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.

The veteran's representative in an April 2002 statement 
referred to entitlement to nonservice connected pension 
benefits.  This is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  A December 1977 rating decision, in pertinent part, 
denied service connection for frostbite of the right hand.

2.  In August 1996, the RO determined that the veteran did 
not submit new and material evidence to reopen a claim for 
service connection for the residuals of frostbite of the 
right hand.

3.  The evidence submitted since the RO's August 1996 
decision concerning the residuals of frostbite of the right 
hand, includes new, additional medical records which, when 
viewed in context with all the evidence, both new and old, 
bear directly and substantially upon the matter at issue, and 
are not cumulative or redundant when assessed with the other 
evidence of record.

4.  The veteran's currently diagnosed right hand disability 
is not shown to be etiologically related to disease or injury 
during active duty.

5.  Subjective complaints of numbness and tingling of the 
fingers manifest the veteran's service-connected residuals of 
left-hand frostbite.


CONCLUSIONS OF LAW

1.  The RO's August 1996 denial of entitlement to service 
connection for the residuals of frostbite of the right hand 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001).  

2.  Evidence received since the RO's August 1996 decision is 
new and material and the veteran's claim of entitlement to 
service connection for residuals of frostbite of the right 
hand is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  

3.  Frostbite of the right hand was not incurred in service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

4.  The criteria for a compensable evaluation for the 
residuals of frozen left hand are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.20, 4.31, 4.104, 
Diagnostic Code 7122 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In addressing the claims at hand, the Board has considered 
the fact that the law with respect to the duty to assist has 
been significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, which modify the adjudication 
of all pending claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001) [hereinafter "VCAA"]. 

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

In the case at hand, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new law without their first being considered by the RO.  
VA has already met all obligations to the veteran under this 
new law.  Moreover, the veteran and his representative have 
been offered the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and they have done so.  
In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication of his claims under this new law by the RO would 
only serve to further delay resolution of his appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Concerning the application of the Veterans Claims Assistance 
Act to the claim of whether new and material evidence has 
been submitted to reopen the veteran's claim of service 
connection for the residuals of frostbite of the right hand, 
the Board notes that § 3.156(a), the second sentence of 
§ 3.159(c), and 3.159(c)(4)(3) were amended at 66 Fed. 
Regulations, 45620 (2001).  These amendments, however, apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  Inasmuch as the claims were initiated 
prior to that date, the amendments do not apply to this 
attempt to reopen his claim for service connection at issue 
in this appeal. 

New and Material Evidence

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

In December 1977, the RO denied service connection for 
frostbite of the right hand.  The RO noted that there was no 
evidence of treatment for the claimed disability in service 
and, at that time, there was no evidence of a right hand 
disability.  The RO declined to reopen the previously denied 
claim for service connection for residuals of frostbite of 
the right hand in an August 1996 rating decision on the basis 
that the veteran had not submitted new and material evidence.

The August 1996 rating decision is the last final decision on 
the issue of service connection for a right hand disability.  
The Board shall review the evidence of record at the time of, 
and evidence submitted since promulgation of the prior RO 
decisions.  

The evidence previously considered by the RO included the 
veteran's service medical records, as well as post service VA 
clinical reports.  The service medical records as well as 
post service clinical reports failed to show complaints, 
treatment or diagnoses regarding right hand frostbite 
residuals.  

Post service records revealed that in September 1977, the 
veteran was hospitalized for VA orthopedic and neurological 
work-up for bilateral ulnar claw hand.  In reporting the 
diagnostic assessment, the examiner concluded that the 
veteran suffered from advanced bilateral ulnar claw hands 
that was possibility due to peripheral nerve compression.

Records submitted after the August 1996 rating decision 
include testimony and written statements of the veteran, 
duplicate copies of service and VA medical records, as well 
as more current VA clinical records.  

The veteran underwent VA examination in October 1997.  He 
reported a history of frostbite during service.  His then 
current complaints included numbness and tingling of both 
hands.  On examination, the physician noted that in terms of 
his frostbite residuals, his fingers were pink and warm to 
touch despite the veteran's complaints of numbness and 
paresthesia.  There was no evidence of ulceration or change 
in cuticles of the fingers.  The diagnosis was residuals of 
frostbite, fingers of both hands consisting of parenthesis.  

The veteran reported a similar medical history at VA 
examination in June 2000.  On examination, his fingers were 
cool to touch.  Flexion deformities of the right hand were 
noted; however, the physician attributed this to a non-
service connected disability.  The diagnosis was residuals of 
cold injury to both hands.  

At his personal hearing held in October 2000, the veteran 
reported that while stationed in Alaska, he sustained 
frostbite to both hands.  Subsequent to service discharge, he 
continued to have hand problems.  In 1977, his hand 
disability became so severe that surgery was required.  The 
veteran also reported that VA physicians informed him that 
the flexion deformity noted in 1977 was related to his 
frostbite residuals.  

After a review of the record, the Board concludes that this 
evidence is new and material.  In particular, the October 
1997 and June 2000 VA examination reports, which include 
diagnoses of residuals of cold injury to both hands, bear 
directly and substantially upon the specific matter under 
consideration.  These are new diagnoses, therefore they are 
not cumulative or redundant.  Therefore, it is concluded that 
the veteran's claim should be reopened. 

Having reopened the veteran's claim, the underlying issue 
must now be adjudicated. Before the Board may proceed, 
however, it must first determine whether rendering a decision 
prior to consideration of the issue by the agency of original 
jurisdiction (the RO) will have prejudiced the veteran in the 
course of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  However, because the Board shall consider all 
evidence of record in this matter, the Board does not find 
that the veteran will be prejudiced by review of the case.  
Therefore, the Board finds that the Board's addressing this 
issue on a de novo basis does not prejudice the appellant.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board has weighed both the positive and negative 
evidence, and concludes that the preponderance of the 
evidence is against the claim for service connection for 
frostbite residuals of the right hand.   

As noted above, despite the veteran's testimony that he 
sustained frostbite of the right hand while stationed in 
Alaska, the service medical records do not show any 
complaints, treatment or diagnoses regarding frostbite of the 
right hand.  Still further, there is an extended period of 
time before a diagnosis regarding frostbite of the right hand 
is reported.  The earliest diagnosis of frostbite of the 
right hand is October 1997, some 26 years subsequent to 
service discharge.  Cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991) (veteran failed to provide evidence of continuity of 
symptomatology of low back condition).  

Moreover, it appears that the diagnoses regarding right hand 
frostbite residuals are based on the veteran's reported 
history.  The physicians are clearly merely recording 
information provided by the appellant and not providing a 
medical opinion as to a past history let alone relating a 
current diagnosis of right hand frostbite residuals to any 
incident of service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical 
evidence").

Furthermore, the VA neurologist in November 2000 noted 
diagnoses of mild carpal tunnel syndrome and severe right 
ulnar neuropathy.  Significantly, however, the neurologist 
commented that there were no right hand frostbite residuals.  
The physician indicated that the veteran's right ulnar 
neuropathy was most probably due to entrapment at the cubital 
tunnel.   

In summary, it would require resorting to an excessive degree 
of speculation to conclude that the veteran's current right-
hand disability is the result of any inservice accident, 
given the absence of inservice findings, and the extensive 
intervening period of years following service in which a 
disorder was not shown.

Increased Rating

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the Schedule For 
Rating Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Based on the veteran's treatment for in-service cold injury 
to the hand, a December 1977 rating decision granted service 
connection for the residuals of frozen left hand, and 
assigned a noncompensable evaluation (under Diagnostic Code 
7122).  A February 1999 rating action increased the rating to 
10 percent disabling, effective May 8, 1997.  Although the 
disability evaluation was increased during the appeal, the 
issue of the disability evaluation of the residuals of frozen 
left hand remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

During the pendency of the veteran's appeal, VA twice 
promulgated new regulations amending the rating criteria for 
cold injury residuals, effective January 12, 1998, and August 
13, 1998.  "[W]here the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to [the veteran] . . . will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Rating Criteria Prior to January 12, 1998

Under the rating criteria in effect prior to January 12, 
1998, for evaluation of residuals of frozen left hand, 
Diagnostic Code 7122 provides for a 10 percent disability 
evaluation for mild residuals of frozen left hand or 
chilblains.  The next higher evaluation of 30 percent 
requires bilateral persistent moderate swelling, tenderness, 
redness, etc.  A 50 percent rating requires bilateral loss of 
toes, or parts, and persistent severe symptoms.  38 C.F.R. § 
4.104, Diagnostic Code 7122 (effective prior to January 12, 
1998).

A comprehensive review of the record demonstrates that prior 
to January 12, 1998, and since that time, the veteran's 
service-connected frostbite residual was manifested by no 
more than mild symptoms and chilblains consistent with the 10 
percent evaluation in effect at that time.  VA treatment 
records show that the veteran underwent C-5 corpectomy and 
fusion of the cervical spine in February 1997.  There was a 
reported history of thoracolumbar scoliosis surgery in 1970 
and a left-hand tendon transfer and contractures in 1997.  
Post surgical records dated between December 1996 and October 
1997, relate that he received treatment for upper extremity 
neuropathy and muscle wasting, which included left wrist 
drop.  

The veteran underwent VA examination in October 1997.  On 
examination, the physician noted that the veteran had marked 
atrophy of the intrinsic muscles of the left hand with left-
hand drop.  Significantly, the examiner noted that this was 
associated with his cervical degenerative disease.  The 
veteran complained of numbness and paresthesia.  In 
referencing the frostbite residuals of the left hand, the 
hands were pink and warm to touch.  There was no evidence of 
ulceration or change in the cuticles of the fingers.  The 
grip on the left hand was markedly diminished to one pound.  
The diagnostic impression was residuals of frostbite, fingers 
of both hand consisting of paresthesia.

To the extent the medical evidence indicates that the 
veteran's frostbite residuals were manifested by complaints 
of numbness and tingling, the Board finds that it corresponds 
to the criteria for the 10 percent rating that was assigned 
by the RO for the period prior to January 12, 1998.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (prior to January 12, 
1998).

Rating Criteria since January 12, 1998

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified effective in January 1998, when there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted.  38 C.F.R. § 4.104 Diagnostic Code 7122 (effective 
January 12, 1998).  Note 2 directs VA to evaluate each 
affected part separately and combine the ratings in 
accordance with 38 C.F.R. §§ 4.25 and 4.26 (2001).

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998, in order to incorporate 
additional comments VA had received on the proposed criteria.  
See 63 Fed. Reg. 37778 through 37779 (July 14, 1998).  The 
additional amendment clarifies that disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 
14, 1998).  

At the veteran's personal hearing held in October 2000, he 
contended that his symptoms include pain, tingling and 
swelling, due to his service-connected left hand.  However, 
VA treatment and examination records dated since 1997 do not 
reflect significant symptoms are associated with his left-
hand frostbite residuals.  

The June and November 2000 VA examination reports noted 
evidence of coldness of the second and fourth digits of the 
left hand.  However, there was no objective evidence of pain, 
numbness, nail abnormalities, color changes or hyperhidrosis.  
Furthermore, while the veteran was diagnosed with severe 
motor and sensory deficit involving the left upper extremity, 
the neurologist specifically indicated that this was 
unrelated to the left hand frostbite residuals.  As there is 
no evidence of tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or other 
objective findings indicative of more severe disability, the 
disability picture more nearly approximates the criteria for 
10 percent evaluation.  Accordingly, a higher evaluation for 
residuals of left-hand frostbite is not warranted under 
either the old or new diagnostic codes.  38 U.S.C.A. § 1155; 
38 C.F.R. §§4.7, 4.20, 4.31, 4.104, Diagnostic Code 7122. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In regards to industrial impairment, the veteran reported at 
his personal hearing that he is retired.  He formerly worked 
as a machinist.  A review of the records does not show that 
his retirement resulted from his service-connected 
disability.  The veteran has not produced any documents from 
his former employer implicating his service-connected 
disability in his retirement. 

Moreover, a review of the claims file does not show that his 
service-connected disorders have resulted in hospitalization.  
Neither the veteran's statements nor the medical records 
indicate that this disability warrants the assignment of an 
extraschedular evaluation.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for the residuals of 
frostbite of the right hand, is reopened.

Service connection for the residuals of frostbite of the 
right hand is denied.

An increased rating for the residuals of frostbite of the 
left hand, is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

